Title: From James Madison to Thomas O’Connor, [post–18 June] 1819
From: Madison, James
To: O’Connor, Thomas


Sir
[post–18 June 1819]
I have recd. yours of June 11. on the subject of the periodical Work you are Editing.
Not doubting that it will be a valuable work, I should under other circumstances be a subscriber for it. But at the period to which I have advanced, I find it expedient to reduce rather [than] extend my engagts. especially for the multiplying publications of a long or indefinite continuation. I can only therefore offer you my barren wishes that your undertaking may be a profitable one to yourself as well as a useful one to the public.
